Judgment reversed upon reargument, and a new trial ordered in the County Court of Kings county, with costs to abide the event. [See 198 App. Div. 945; 200 id. 867.] This court is of the opinion that the decision already ren*916dered should stand, and that the case should go back to the County Court for a new trial. We are loath to attempt to make findings of fact upon affidavits which appear so inconclusive upon their face. The defendants to succeed in their defense must show either that they tendered the money before the twenty days had elapsed after their default, or conduct on the part of the plaintiffs of such a nature as amounts to a waiver of such tender or would make such tender impossible. Blaekmar, P. J., Rich, Kelly, Kelby and Young, JJ., concur.